Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 12 recite the limitation “the gas transportation actuator is enabled to guide a specific amount of gas to the gas sensor, and the gas sensor monitors a volatile organic compound of the specific amount of the gas in each monitoring time interval” which is unclear as to what boundaries are required by the gas transportation actuator the to meet “a specific amount of gas” since it is unclear whether the term “specific” adds a separate requirement over the claimed “an amount of gas”.   
All dependent claims are rejected for their dependence on a rejected base claim

Claims 1 & 12 recite the limitation “during the time unit are added up to obtain a metabolism comparison value; and (d) performing a comparing and warning operation, wherein an upper limit of the VOC that a human subject inhales per time unit” which is unclear as to what is required to be measured beyond a VOC level in an area occupied by  “metabolism” and “amount is inhaled per unit time” are subjective terms as adjustment for age, weight, muscle mass and gender all effect how much VOC  a person intakes and metabolizes in a unit of time.  Examiner looks to specification and determines from Table 1: label Total VOC guidelines issued by the German Federal Environmental Agency which identifies VOC ppb levels over time.  The term metabolism comparison value seems to be an exposure value and with the upper limit related to an exposure threshold. 
All dependent claims are rejected for their dependence on a rejected base claim.

Claim 8 recites the element “the wired transmission module”, which is unclear because” the wired transmission module” lacks antecedent in base Claim 5.  Claim 5 cites “a wired communication module,” which seems to be the referenced element, however the terms need consistency.

Claim 9 recites the element “the wireless transmission module”, which is unclear because” the wireless transmission module” lacks antecedent in base Claim 6.  Claim 6 cites “a wireless communication module” which seems to be the referenced element, however the terms need consistency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (CN204924864: “Xin” translation provided for citations) in further view of Zhang (US 20180073759: “Zhang”).

Claim 1.  Xin discloses A VOC (volatile organic compound) detecting and warning method [0012 a CO2 concentration sensor, a formaldehyde concentration sensor, a VOC concentration sensor, and a fine particulate matter (PM2.5) concentration sensor for collecting environmental parameters], comprising steps of: (a) providing an actuating-and-sensing module (Fig. 1: entire depicted device) [0023], wherein the actuating-and-sensing module (Fig. 1: entire depicted device) [0023] comprises a gas transportation actuator (Fig. 1: Fan 1) and a gas sensor (Fig. 1: sampling chamber 3 with sensors) [0029 The sampling cavity 3 is provided with at least one of a temperature sensor, a relative humidity sensor, a CO2 concentration sensor, a formaldehyde concentration sensor, a VOC concentration sensor, and a fine particulate matter (PM2.5) concentration sensor for collecting environmental parameters] (b) performing a gas-guiding and monitoring operation [0027 The fan 1 communicates with the sampling cavity 3 through a sampling pipe (not shown in the figure), and is used to extract air in the environment into the sampling cavity 3], wherein the gas transportation actuator (Fig. 1: Fan 1) is enabled to guide a specific amount of gas [0027 The fan 1 communicates with the sampling cavity 3 through a sampling pipe (not shown in the figure), and is used to extract air in the environment into the sampling cavity 3] to the gas sensor (Fig. 1: sampling chamber 3 with sensors) [0023], and the gas sensor (Fig. 1: sampling chamber 3 with sensors) [0023] monitors a volatile organic compound of the specific amount of the gas in each monitoring time interval [0032 The central control unit 2 is provided with a parameter prediction model (note: prediction modelling is time based)  corresponding to the environmental parameters collected by each sensor in the sampling cavity 3] & [0012 Each sensor is and obtains each monitored value corresponding thereto [0029 The central control unit is provided with alarm limits corresponding to the environmental parameters collected by each sensor in the sampling chamber … When data collected by the sensors exceeds the alarm limit the central control unit sends an alarm signal to the alarm unit]; (c) performing a calculating operation [0015 The central control unit is provided with a parameter prediction model corresponding to the environmental parameters collected by each sensor in the sampling cavity. When the data continuously collected by the sensor matches the parameter prediction model]; and (d) performing a comparing and warning operation [0031 The central control unit 2 is provided with alarm limits corresponding to the environmental parameters collected by each sensor in the sampling chamber 3 When the value exceeds the alarm limit, the central control unit 2 sends an alarm signal to the alarm unit 5] wherein an upper limit of the VOC defines a warning threshold value [0014 The central control unit is provided with alarm limits corresponding to the environmental parameters collected by each sensor in the sampling chamber], and the comparison value [0014 & 0031 environmental parameters collected]  is compared with the warning threshold value [0014 & 0031-0032 alarm thresholds], wherein if the comparison value  [0014 & 0031-0032 environmental parameters collected] is larger than the warning threshold value [0014 & 0031-0032 alarm thresholds], the actuating-and-sensing module (Fig. 1) issues an emergency call [0014 The central control unit is provided with alarm limits corresponding to the environmental parameters collected by each sensor in the sampling chamber When the data collected by the sensors exceeds the alarm limit…the central control unit sends an alarm signal to the alarm unit] & [0033 a display module 7, which may be a display screen, and the display module 7 is connected to the central control unit 2 for real-time display of each sensor The collected real-time data, the concentration of microorganisms in the microorganism monitoring chamber 4, alarm signals and early warning signals, thereby providing a user with a protective measure [0009 an air quality monitoring device applied in 

Xin does not explicitly disclose:
A plurality of the monitoring time intervals are a time unit for measuring  the monitored values during the time unit are added up to obtain a metabolism comparison value; and (d) performing a comparing and warning operation, wherein an upper limit of the VOC that a human subject inhales per time unit defines a warning threshold value, and the metabolism comparison value is compared with the warning threshold value, wherein if the metabolism comparison value is larger than the warning threshold value an emergency call.

Zhang teaches forecasting future Indoor Air Quality (IAQ) information to estimate the expected personal exposure to a volatile organic compounds (VOC) [0006].  Zhang further teaches a plurality of the monitoring time intervals are a time unit (Fig. 5a:  show time intervals of three minutes for a time unit of fifteen minutes) [0051] for measuring the monitored values [0046 the Indoor Air Quality sensing platform 21 includes a temperature sensor 33, humidity sensor 34, a volatile organic compound (VOC) sensor 35] & [0077] during the time unit [0051 In this example, there are two key parameters in the event detection algorithm. The first parameter is the window size. A number of window sizes were empirically tested. It was found that equals to about three minutes works robustly across all the targeted pollution events] are added up to obtain a metabolism comparison value [0050 a normalized standard deviation (NSTD) based algorithm is used to detect the beginning of the air pollution event in real-time] and (d) performing a comparing   (Fig. 5b comparison NSTD values compared to probability values where e.g. 2.7 threshold and above is a pollution event) [0051 FIG. 5B shows the normalized histogram of maximum NSTD values of the three pollution events and the non-pollution events. As illustrated, all the trials of the three pollution events have the maximum NSTD values larger than 0.3; whereas all the trials of non-pollution events have the maximum NSTD values less than 0.24. Based on this result, the threshold Y is set to be 0.27 in the  and warning operation (Fig. 10a display of VOC levels) [0069 notifications of pollution events in each time unit is sent to a display], wherein at upper limit of the VOC that a human subject inhales per time unit (Fig. 10a) [0049 People might have already inhaled a large amount of polluted air before the end of the events. To reduce the negative impact of indoor air pollution to health, it is critical to detect the occurrence of the pollution event as soon as possible] defines at least one warning threshold value (Fig. 5b probability threshold of 2.7 to establish a pollution event) [0051], and the metabolism comparison value (Fig. 5b NSTD value) is compared with the warning threshold value [0044 The analytics engine is able to detect the occurrences of indoor air pollution events, identify the sources of the pollution events, and forecast the air quality to estimate the expected personal exposure to indoor air pollution]  & [0051 Probability thresholds are set to determine a pollution event] wherein if the metabolism comparison value is larger than the warning threshold value [0050 using a calculated normalized standard deviation NTSD value for comparison and if exceeded a pollution event has occurred] & [0051 the second parameter is the threshold of the maximum NSTD value Y which was used to determine whether there is a pollution event or not] and at least one emergency call  either case thereby providing at least one protective measure (Fig. 10a display of VOC level) [0059 quality sensing system 20 can notify people promptly about the identified pollution sources so that people can take actions to reduce the pollution at a much earlier time]. 

Additionally, Zhang totals the pollution events in Tables 5 & 10 to indicate trends and exposure to pollution events within a time window. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s time unit measurement calculating NTSD metabolism values and probability thresholds to determine pollution events then summing the events over a 

Claim 2. Dependent on the VOC detecting and warning method according to claim 1.  Xin further discloses the VOC detecting and warning method [0012] in the step (b) further comprises a step (b1): allowing the actuating-and-sensing module (Fig. 1: overall device) to issue the emergency call [0014 & 0031 when the concentration value of the microorganism exceeds the alarm limit, the central control unit sends an alarm signal to the alarm unit] if the monitored value is larger than a warning threshold value [0014 When the data collected by the sensors exceeds the alarm limit the central control unit sends an alarm signal to the alarm unit] during the monitoring time interval [0013 The central control unit calculates the concentration of microorganisms in the microorganism monitoring chamber in real time according to the count value. When a counting period ends When the count value of the counting unit is cleared and counting is restarted].

Claim 3. Dependent on the VOC detecting and warning method according to claim 1.  Xin further discloses 16AtonyDkdNo:5852-0240PUS1 the actuating-and-sensing module (Fig. 1: overall device) further comprises a central control unit (Fig. 1: Central control unit 2), wherein the central control unit processes and converts information of the monitored values into an output data [0012 concentration sensor for collecting environmental parameters. The sampling cavity Each sensor in is connected with the central control unit to send collected data to the central control unit in real time] &  [0016 outputs the converted data to a display] and controls the actuation of the gas transportation actuator (Fig. 1: fan 1) [0010 The fan communicates with the sampling wherein the transmission module (Fig. 1: fan 1) [0010]  transmits the output data [0012], which is processed and converted [0015 The central control unit is provided with a parameter prediction model corresponding to the environmental parameters collected by each sensor in the sampling cavity] by the central control unit (Fig. 1: Central control unit 2), to a connection device (Fig. 1 display module 7), so that the connection device displays (Fig. 1: module 7), stores and transmits information of the output data [0033 display module 7 is connected to the central control unit 2 for real-time display (e.g. output) of each sensor The collected real-time data (e.g. stored), the concentration of microorganisms in the microorganism monitoring chamber 4, alarm signals and early warning signals].  

Xin does not explicitly disclose the central control unit is a microprocessor and does not explicitly disclose a transmission module wherein the transmission module transmits the output data, which is processed and converted by the central control unit, to a connection device.

Zhang teaches forecasting future Indoor Air Quality (IAQ) information to estimate the expected personal exposure to a volatile organic compounds (VOC) [0006].  Zhang further teaches a microprocessor (Fig. 3: signal processor 31) [0045 the signal processor 31 is implemented as a microcontroller, which are programmed with software implementing the above described methods (note: previous method of device control and analysis programming)]  for both controlling device elements and processing data and Xhang additionally teaches a transmission module (Fig. 3: communication interface 32) for connection to connection (display) devices  (Fig. 1: communication from 32 in system 21 communicates to cloud server then displayed on device 23) (Fig. 1:  23 computing device) (Fig. 10a display with VOC notifications) [0044  notify the user via the delivery application 23 so that the user could follow 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s microcontroller and transmission module with Xin’s central control unit because a microprocessor with a transmission connection improves the processing efficiency with compact high processing and control state of the art technology capable of supporting internal and external communication interfaces using a compatible transmission module [Zhang 0047].

Claim 4. Dependent on the VOC detecting and warning method according to claim 3. Xin discloses the connection device (Fig. 1: 5 -Alarm unit; 6-Warning unit; 7-Display module) [0033] performs a protective measure for notification [0033 a display module 7, which may be a display screen, and the display module 7 is connected to the central control unit 2 for real-time display of each sensor The collected real-time data, alarm signals and early warning signals].  

Claims 6 & 9. Dependent on the VOC detecting and warning method according to claim 3. Xin further discloses the connection device  (Fig. 1: 5 -Alarm unit; 6-Warning unit; 7-Display module) is a display device (Fig. 1: display module 7) [0033 a display module 7, which may be a display screen, and the display module 7 is connected to the central control unit 2], and the display device (Fig. 1: display module 7) is used to perform a protective measure that displays an image for notification [0033 a display module 7, which may be a display screen, and the display module 7 is connected to the central control unit 2 for real-time display of each sensor The collected real-time data, alarm signals and early warning signals].

Xin does not explicitly disclose a display device having a wireless communication module and the wireless transmission module is at least one selected from the group consisting of a Wi-Fi transmission module, a Bluetooth transmission module, a radio frequency identification transmission module and a near field communication transmission module.  

Zhang teaches forecasting future Indoor Air Quality (IAQ) information to estimate the expected personal exposure to a volatile organic compounds (VOC) [0006].  Zhang further teaches a display device (Fig. 1: 23 portable device with display)(Fig. 10a display with VOC notification) having a wireless communication module (Fig. 1: 23 shows wireless communication to a smartphone 23 with display) [0047 measure the concentration of indoor PM 2.5. In other embodiments, the sampled sensor data may be transmitted wirelessly to the cloud server, for example via WiFi, Bluetooth, or Cellular networks. The sampling rate of all the sensors is set to one sample per five seconds. Table 1 summarizes the air quality sensors] and the wireless transmission module is at least one selected from the group consisting of a Wi-Fi transmission module, and a Bluetooth transmission module[0047 transmission to the cloud requires retrieval from the cloud through wireless [0047 WiFi, Bluetooth, or Cellular networks].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s wireless transmission and reception to a display system using WiFi, Bluetooth, or Cellular  networks  and provide communication and application processes for a smartphone notification of VOC monitoring because utilizing remote access via a smartphone application increases the health monitoring notification to adjust exposure to detrimental VOC environment [Zhang 0059].

Claim 7. Dependent on the VOC detecting and warning method according to claim 3. Xin  the connection device  (Fig. 1: 5 -Alarm unit; 6-Warning unit; 7-Display module) [0033 a display module 7, which may be a display screen, and the display module 7 is connected to the central control unit 2]  and is used to perform a protective measure for notification [0033 a display module 7, which may be a display screen, and the display module 7 is connected to the central control unit 2 for real-time display of each sensor The collected real-time data, the concentration of microorganisms in the microorganism monitoring chamber 4, alarm signals and early warning signals], wherein the protective measure is at least one selected from the group consisting of displaying an image [0033 the display module 7 is connected to the central control unit 2 for real-time display of each sensor The collected real-time data, the concentration of microorganisms in the microorganism monitoring chamber 4, alarm signals and early warning signals], generating a sound effect [0031 an alarm signal to the alarm unit 5. That is, when the environmental parameter collected by any sensor exceeds the alarm limit, it will alarm. At the same time, when the concentration of microorganisms exceeds the alarm. Alarm is also given when the limit is reached].

Xin does not explicitly disclose the connection device (Fig. 1: display module 7) is a portable electronic device having a wireless communication module.

Zhang teaches forecasting future Indoor Air Quality (IAQ) information to estimate the expected personal exposure to a volatile organic compounds (VOC) [0006].  Zhang further teaches a display device (Fig. 1: 23 portable device with display) (Fig. 10a display with VOC notification) having a wireless communication module (Fig. 1: 23 shows wireless communication to a smartphone 23 with display) [0047 the sampled sensor data may be transmitted wirelessly to the cloud server, for example via WiFi, Bluetooth, or Cellular networks] and the wireless transmission module (32 with transmitter/receiver on smartphone 23) is at least one selected from the group consisting of a Wi-Fi transmission module  and  a Bluetooth transmission module [0047 WiFi, Bluetooth, or Cellular networks].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s wireless transmission and reception to a display system using WiFi, Bluetooth, or Cellular  networks  and provide communication and application processes for a smartphone notification of VOC monitoring because utilizing remote access via a smartphone application increases the health monitoring notification to adjust exposure to detrimental VOC environment [Zhang 0059].

Claim 12. Xin discloses A VOC (volatile organic compound) detecting and warning method [0012 a CO2 concentration sensor, a formaldehyde concentration sensor, a VOC concentration sensor, and a fine particulate matter (PM2.5) concentration sensor for collecting environmental parameters], comprising steps of: (a) providing an actuating-and-sensing module (Fig. 1: entire depicted device) [0023], wherein the actuating-and-sensing module (Fig. 1: entire depicted device) [0023] comprises a gas transportation actuator (Fig. 1: Fan 1) and a gas sensor (Fig. 1: sampling chamber 3 with sensors) [0029 The sampling cavity 3 is provided with at least one of a temperature sensor, a relative humidity sensor, a CO2 concentration sensor, a formaldehyde concentration sensor, a VOC concentration sensor, and a fine particulate matter (PM2.5) concentration sensor for collecting environmental parameters] (b) performing a gas-guiding and monitoring operation [0027 The fan 1 communicates with the sampling cavity 3 through a sampling pipe (not shown in the figure), and is used to extract air in the environment into the sampling cavity 3], wherein the gas transportation actuator (Fig. 1: Fan 1) is enabled to guide a specific amount of gas [0027 The fan 1 communicates with the sampling cavity 3 through a sampling pipe (not shown in the figure), and is used to extract air in the environment into the sampling cavity 3] to the gas sensor (Fig. 1: sampling chamber 3 with sensors) [0023], and the gas sensor (Fig. 1: sampling chamber 3 with sensors) [0023] monitors a volatile organic compound of the specific amount of the gas in each monitoring time interval [0032 The central control unit 2 is provided with a parameter prediction model (note: prediction modelling is time based)  corresponding to the environmental parameters collected by each sensor in the sampling cavity 3] & [0012 Each sensor is connected with the central control unit to send collected data to the central control unit in real time] and obtains each monitored value corresponding thereto [0029 The central control unit is provided with alarm limits corresponding to the environmental parameters collected by each sensor in the sampling chamber … When data collected by the sensors exceeds the alarm limit the central control unit sends an alarm signal to the alarm unit]; (c) performing a calculating operation [0015 The central control unit is provided with a parameter prediction model corresponding to the environmental parameters collected by each sensor in the sampling cavity. When the data continuously collected by the sensor matches the parameter prediction model]; and (d) performing a comparing and warning operation [0031 The central control unit 2 is provided with alarm limits corresponding to the environmental parameters collected by each sensor in the sampling chamber 3 When the value exceeds the alarm limit, the central control unit 2 sends an alarm signal to the alarm unit 5] wherein an upper limit of the VOC defines a warning threshold value [0014 The central control unit is provided with alarm limits corresponding to the environmental parameters collected by each sensor in the sampling chamber], and the comparison value [0014 & 0031 environmental parameters collected]  is compared with the warning threshold value [0014 & 0031-0032 alarm thresholds], wherein if the comparison value  [0014 & 0031-0032 environmental parameters collected] is larger than the warning threshold value [0014 & 0031-0032 alarm thresholds], the actuating-and-sensing module (Fig. 1) issues an emergency call [0014 The central control unit is provided with alarm limits corresponding to the environmental parameters collected by each sensor in the sampling chamber When the data collected by the sensors exceeds the alarm limit…the central control unit sends an alarm signal to the alarm unit] & [0033 a display module 7, which may be a  thereby providing a user with a protective measure [0009 an air quality monitoring device applied in hospitals, including: a fan, a central control unit, a sampling chamber, a microorganism monitoring chamber, an alarm unit and an early warning unit].

Zin does not explicitly disclose:

a plurality of the monitoring time intervals are a time unit, and the monitored values are added up during the time unit to obtain at least one metabolism comparison value; and (d) performing a comparing and warning operation, wherein at least one upper limit of the VOC that a human subject inhales per time unit defines at least one warning threshold value, and the metabolism comparison value is compared with the warning threshold value, wherein if the metabolism comparison value is larger than the warning threshold value, the 19AticyDkdNo:5852-0240RJSI actuating-and-sensing module issues at least one emergency call, thereby providing at least one protective measure to a user.

Zhang teaches forecasting future Indoor Air Quality (IAQ) information to estimate the expected personal exposure to a volatile organic compounds (VOC) [0006].  Zhang further teaches a plurality of the monitoring time intervals are a time unit (Fig. 5a:  show time intervals of three minutes for a time unit of fifteen minutes) [0050 for measuring the monitored values [0046 the Indoor Air Quality sensing platform 21 includes a temperature sensor 33, humidity sensor 34, a volatile organic compound (VOC) sensor 35] & [0077] during the time unit [0051 In this example, there are two key parameters in the event detection algorithm. The first parameter is the window size. A number of window sizes were empirically tested. It was found that equals to about three minutes works robustly across all the targeted pollution events] are added up to obtain a metabolism comparison value [0050 a normalized standard deviation (NSTD) based algorithm is used to detect the beginning of the air pollution event in real-and (d) performing a comparing   (Fig. 5b comparison NSTD values compared to probability values where e.g. 2.7 threshold and above is a pollution event) [0051 FIG. 5B shows the normalized histogram of maximum NSTD values of the three pollution events and the non-pollution events. As illustrated, all the trials of the three pollution events have the maximum NSTD values larger than 0.3; whereas all the trials of non-pollution events have the maximum NSTD values less than 0.24. Based on this result, the threshold Y is set to be 0.27 in the example embodiment] and warning operation (Fig. 10a display of VOC levels) [0069 notifications of pollution events in each time unit is sent to a display], wherein at least one upper limit of the VOC that a human subject inhales per time unit (Fig. 10a) [0049 People might have already inhaled a large amount of polluted air before the end of the events. To reduce the negative impact of indoor air pollution to health, it is critical to detect the occurrence of the pollution event as soon as possible] defines at least one warning threshold value (Fig. 5b probability threshold of 2.7 to establish a pollution event) [0051], and the metabolism comparison value (Fig. 5b NSTD value) is compared with the warning threshold value [0044 The analytics engine is able to detect the occurrences of indoor air pollution events, identify the sources of the pollution events, and forecast the air quality to estimate the expected personal exposure to indoor air pollution]  & [0051 Probability thresholds are set to determine a pollution event] wherein if the metabolism comparison value is larger than the warning threshold value [0050 using a calculated normalized standard deviation NTSD value for comparison and if exceeded a pollution event has occurred] & [0051 the second parameter is the threshold of the maximum NSTD value Y which was used to determine whether there is a pollution event or not] and at least one emergency call  either case thereby providing at least one protective measure to a user (Fig. 10a display of VOC level) [0059 quality sensing system 20 can notify people promptly about the identified pollution sources so that people can take actions to reduce the pollution at a much earlier time]. 



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s time unit measurement calculating NTSD metabolism values and probability thresholds to determine pollution events then summing the events over a time window to show total VOC exposure as a method for processing Xin’s VOC measurements because determining VOC exposure and notifying individuals exposed to the VOC to take precautions when in the monitored area thereby avoiding detrimental VOC health impacts [Zhang 0060].

Claims 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Zhang and in further view of Lloyd (US 20160202224; “Lloyd”).

Claims 5 & 8. Dependent on the VOC detecting and warning method according to claim 3.  Xin discloses the connection device (Fig. 1: 5 -Alarm unit; 6-Warning unit; 7-Display module) [0033 a display module 7, which may be a display screen, and the display module 7 is connected to the central control unit 2] is a display device (Fig. 1: display module 7) [0033], and the display device (Fig. 1: display module 7) is used to perform a protective measure that displays an image for notification [0033 a display module 7, which may be a display screen, and the display module 7 is connected to the central control unit 2 for real-time display of each sensor The collected real-time data, the concentration of microorganisms in the microorganism monitoring chamber 4, alarm signals and early warning signals] .

Xin does not explicitly disclose the connection device having a wired communication module and the wired transmission module is at least one selected from the group consisting of a USB transmission module, a mini-USB transmission module and a micro-USB transmission module.

Lloyd teaches an air sensor with a flow control systems (Fig. 1).  Lloyd further teaches the connection device (display) [0030 display and/or other user output devices in addition to various user input devices. However, in other embodiments, the device 100 may function in conjunction with another portable device or a non-portable device such as a desktop computer, electronic tabletop device, server computer, smart phone, etc., which can communicate with the device 100, e.g., via network connections. The device 100 may, for example, be capable of communicating via a wired connection using any type of wire-based communication protocol (e.g., serial transmissions, parallel transmissions, packet-based data communications)] having a wired communication module (Fig. 1: 120 Sensor Processing Unit) and the wired transmission module (120) is a USB transmission module [0031 an SPU 120, application (or host) processor 112, application (or host) memory 114, and may comprise one or more sensors, such as external sensor(s) 116. The application processor 112 may, for example, be configured to perform the various computations and operations involved with the general function of the device 100 (e.g., running applications, performing operating system functions, performing power management functionality, controlling user interface functionality for the device 100, etc.). The application processor 112 may, for example, be coupled to SPU 120 through a communication interface 118, which may be any suitable bus or interface, such as a peripheral component interconnect express (PCIe) bus, a universal serial bus (USB)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s wired USB connection between a processor and display as a communication connection between Zin’s, as modified, microprocessor and display because a hard wire connection improves reliable and secure transmission of data in .

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Zhang and in further view of Chen (US 20160076530; ”Chen”).

Claim 10. Dependent on the VOC detecting and warning method according to claim 1.  Xin does not explicitly disclose:

the gas transportation actuator comprises: a gas inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows the gas to flow in, and wherein the convergence channel is spatially corresponding to the inlet and guides the gas flowing in the inlet to the convergence chamber; a resonance plate having a central aperture and a movable part, wherein the central aperture is spatially corresponding to the convergence chamber and the movable part surrounds the central aperture; and a piezoelectric actuator aligned with the resonance plate, wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the gas flowing in the at least one inlet of the gas inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the gas is further transported through a resonance between the piezoelectric actuator and the movable part of the resonance plate.

Chen teaches a micro-gas pressure driving device. The micro-gas pressure driving device includes a miniature gas transportation module.  Chen further teaches the gas transportation actuator (Fig. 5: 1a)  comprises: a gas inlet plate (Fig. 5: 12) having at least one inlet (Fig. 5: 120), at least one convergence channel (Fig. 5: 123) and a central cavity (Fig. 5: 124) defining a convergence chamber (Fig. 5: 123), wherein the at least one inlet (Fig. 5: 120) allows the gas to flow in [0034  the gas is fed into the at least one inlet 120 of the convergence plate 12], and wherein the convergence channel (Fig. 5: 123) is spatially corresponding to the inlet (Fig. 5: 120) and guides [0034 the gas is fed into the at least one inlet 120 of the convergence plate 12] the gas flowing in the inlet (Fig. 5: 120) to the convergence chamber (Fig. 5: 123); a resonance plate (Fig. 5: 13 & 130) having a central aperture (Fig. 5: 130) and a movable part (Fig. 5: 13), wherein the central aperture (Fig. 5: 130) is spatially corresponding [0034  at least one convergence channel 123 of the convergence plate 12, transferred through the central aperture 130 of the resonance membrane 13] to the convergence chamber (Fig. 5: 123) and the movable part (Fig. 5: 13) surrounds (Fig. 1b: 130 surrounded by 13 resonance membrane) the central aperture (Fig. 5: 130); and a piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) aligned (Fig. 1: 14 actuator lines up with resonance plate 13) with the resonance plate (Figs. 1& 5: 13 & 130), wherein a gap (Fig. 5: gap area of first chamber 131) is formed between the resonance plate (Fig. 5: 13 & 130) and the piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) to define a first chamber (Fig. 5: 131), so that the gas flowing in the at least one inlet (Fig. 5: 120) of the gas inlet plate (Fig. 5: 12) is converged [0034 consequently, the gas is fed into the at least one inlet 120 of the convergence plate 12. The gas is sequentially converged to the central opening 124 through the at least one convergence channel 123 of the convergence plate 12] to the central cavity (Fig. 5: 124) along the at least one convergence channel (Fig. 5: 123) and flows [0034] into the first chamber (Fig. 5: 131) through the central aperture (Fig. 5: 130) of the resonance plate (Fig. 5: 13 & 130) when the piezoelectric actuator (Fig. 5: 140-143) is enabled, whereby the gas is further transported  through a resonance between the piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) and the movable part  (Fig. 5: 13) of the resonance plate (Fig. 5: 13 & 130) [0035 As the piezoelectric actuator 14 is actuated, the resonance of the resonance membrane 13 occur.  Consequently, the resonance membrane 13 is also vibrated along the vertical direction in the reciprocating manner. As shown in FIG. 5C, the resonance membrane 13 is vibrated downwardly and contacted with the upper portion 140c of the suspension plate 140 of the piezoelectric actuator 14. Due to the deformation of the resonance membrane 13, the volume of the first chamber 131 is shrunken and the middle communication space of the first chamber 131 is closed. Under this 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s micro-gas pressure transportation module instead of Zin’s gas transportation fan to deliver a gas to a sample chamber because a micro-gas pressure transportation module improves the efficiency of transporting a gas by facilitating the gas to flow at a high speed while also achieving silent efficacy and provides a space efficient portability applied to medical equipment [Chen 0047].

Claim 11. Dependent on the VOC detecting and warning method according to claim 10.

Zin does not explicitly discloses 
the piezoelectric actuator comprises: a suspension plate having a first surface and a second surface, wherein the suspension plate is permitted to undergo a bending vibration;  18AttoyDakdNo:5852-0240PUS1 an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate; and a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration.

Chen teaches a micro-gas pressure driving device. The micro-gas pressure driving device includes a miniature gas transportation module.  Chen further teaches the piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) comprises: a suspension plate (Fig. 5: 140) having a first surface (Fig. 5: 121) and a second surface (Fig. 5: 122) wherein the suspension plate (Fig. 5: 140) is permitted to undergo a bending vibration (Fig. 6 c & d) [0028 The suspension plate 140, the outer frame 141 and the at least one bracket 142 of the  18AttoyDakdNo:5852-0240PUS1an outer frame (Figs. 2a & b: 141) arranged around (Figs. 2a & b show outer frame 141 surrounds suspension plate 140) the suspension plate (Fig.2a&b: 140); at least one bracket (Figs. 2 a&b: 142) connected between [0026 The at least one bracket 142 is connected between the suspension plate 140 and the outer frame 141] the suspension plate (Fig. 5: 140) and the outer frame (Fig. 5: 141) for elastically supporting [0034 the piezoelectric actuator 14 is vibrated along a vertical direction in a reciprocating manner by using the bracket 142 as a fulcrum] the suspension plate (Fig. 5: 140); and a piezoelectric plate (Fig. 5: 143), wherein a length of a side of the piezoelectric plate (Fig. 5: 143) equal to a length of a side (Figs. 2a&b show 140 suspension plate and 143 are the same size) of the suspension plate (Fig. 5: 140), and the piezoelectric plate (Fig. 5: 143) is attached on the first surface  (Fig. 5: 121) of the suspension plate (Fig. 5: 140), wherein when a voltage [0034 the piezoelectric actuator 14 is actuated by an applied voltage] is applied to the piezoelectric plate (Fig. 5: 143), the suspension plate  (Fig. 5: 140) is driven to undergo the bending vibration [0034 he piezoelectric actuator 14 is vibrated along a vertical direction in a reciprocating manner by using the bracket 142 as a fulcrum. As shown in FIG. 5B, the piezoelectric actuator 14 is vibrated downwardly in response to the applied voltage].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s micro-gas pressure transportation module instead of Zin’s gas transportation fan to deliver a gas to a sample chamber because a micro-gas pressure transportation module improves the efficiency of transporting a gas by facilitating the gas to flow at a high speed while also achieving silent efficacy and provides a space efficient portability applied to medical equipment [Chen 0047].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20140103231  
Su; Wei-Fang
Su teaches VOC measurement with flow management but does not discuss exposure levels to VOC 
US 20160123622  
FU; Qiang et al.
Air flow sensor with VOC measurement 
US 20200064319 
MCNulty; Stephen 
McNulty has elements but measurement of VOCs are directed to boreholes
US 20020144537 
Sharp, Gordon P.  
teaches VOC measurement with flow management but does not discuss exposure levels to VOC
US 20140349707 
Bang; Young-ki
Air flow sensor with no time intervals analyzed
US 20140377099 
Hsueh; Ta-Wei
Provides details of a flow control system but is lighter on the details than the reference of Cheng.
US 20110316699 
Arunachalam; Raghu
External VOC sensors without flow control




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856   

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856